300 F.2d 152
UNITED STATES of Americav.Charles PIASECKI, Appellant.
No. 13732.
United States Court of Appeals Third Circuit.
Argued Feb. 6, 1962.Decided March 13, 1962.

Before BIGGS, Chief Judge, and McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
The primary problem presented by this case is analogous to that which was before us in United States v. Alaimo, 297 F.2d 604 (3 Cir. 1961).  In that case we held that thirty-four counts based on individual violations of29 U.S.C.A. 186(b), (d), the Taft-Hartley Act, could be included validly in one indictment and that a defendant could legally be tried, convicted and sentenced on each count.  We are bound on the Alaimo ruling here and conclude therefore that Piasecki was legally convicted on all thirty-four counts of the indictment in the case at bar.


2
Other points raised do not require extended discussion.  We are of the opinion that the trial judge's instructions to the jury to disregard the improper remarks of the United States Attorney in his closing argument were sufficient to protect the defendant.  The charge was adequate and proper.  The rights of the defendant were preserved.  The court below committed no error in denying the motions in arrest of judgment and for a new trial.  Since no prejudicial error appears, the judgment appealed from will be affirmed.


3
James E. O'Brien, Scranton, Pa.  (Robert E. O'Brien, Kennedy, O'Brien & O'Brien, Scranton, Pa., on the brief), for appellant.


4
Bernard J. Brown, U.S. Atty., Scranton, Pa., for appellee.